DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 21-40 are currently pending for examination.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,217,087 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader in claim scope than the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub. No.: US 2015/0146239 A1).

Regarding claim 21, Anderson teaches a security assurance system for a building comprising one or more assets (Fig. 1-3, Abstract, asset monitoring system), the system comprising:  
one or more memory devices having instructions stored thereon that, when executed by one or more processors (Fig. 1, shows on one or more servers and computing devices to perform the disclosed functions), cause the one or more processors to perform operations comprising: 
 	generating or receiving a three-dimensional (3D) model of the building based on a layout of the building (Fig. 3, para [0007], “The asset management system includes a visualization tool allowing the asset to be seen on a map, and depending on zoom level, on a building floor plan as well.  The tool also allows different "layers" of the map to be displayed, wherein layers show different attributes of the floor plan.”) and a location of the one or more assets within the building (Para [0007], “The asset management system includes a visualization tool allowing the asset to be seen on a map, and depending on zoom level, on a building floor plan as well.  The tool also allows different "layers" of the map to be displayed, wherein layers show different attributes of the floor plan.  The invention further proposes to include the planned location of the assets relative to the floor plan, which can be selectively viewed by users and/or vendors”. The asset management system receives the floor plan map from a memory and plots the locations of a first set of the assets, such as asset 14-A, on the map); 
 		monitoring a status of the one or more assets based on one or more predefined operating conditions for the one or more security assets (Fig. 2, compliance 227, para [0016], “In the example given, asset 14-C is not within its acceptance zone 225-C, while each of assets 14-A and 14-B are within their acceptance zones 225-A, 225-B. Thus, asset 14-C does not comply (N) at 227 with its SLA contract at 223, while assets 14-A and 14-B do comply (Y) with their MPS contracts at 221.”. Fig. 2 shows status of one or more assets includes items 213, 215, 217, 219, 226, 227); and 
 		presenting, via a user interface, the status of the one or more security assets and the location data, the location data presented within the 3D model of the building (Fig. 2 and Fig. 3, show the locations or compliance of the assets).  
  	Anderson fails to expressly teach the assets are security assets. 
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Anderson’s asset management system can be broadly used to monitor different types of assets including security assets. Also, it appears that the type of assets being monitoring would not change the expected performance and results of the system.  
 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Andersn’s assets with any type of assets including security assets.

Regarding claim 22, Anderson teaches the security assurance system of Claim 21, wherein the status is monitored further based on compliance with one or more regulatory standards (para [0006], “The above-mentioned and other problems become solved by methods and apparatus that facilitate comparison between planned asset locations and actual locations to verify whereabouts and compliance with contracts, for example. In a representative embodiment, a computing display shows a present location of an imaging device as configured in a computing system environment. An acceptance zone about a proposed location of the imaging device visually conveys to the user whether or not the present location exists within a predetermined area. If not, service level agreements or other contracts specifying the location of the imaging device can be adjusted to accommodate the new location or the imaging device can be moved into the zone to comply with the terms of the agreements”. The contract is considered as a regulatory standard because it regulates the location of each asset.).  

Regarding claim 23, Anderson teaches the security assurance system of Claim 21, the operations further comprising:
receiving first data indicating the layout of the building; 
generating the 3D model of the building responsive to receiving the first data (Fig. 2, para [0007], The asset management system receives the floor plan map from a memory and plots the locations of a first set of the assets, such as asset 14-A, on the map).  

Regarding claim 24, Anderson teaches the security assurance system of Claim 21, the operations further comprising receiving second data indicating the location of the one or more security assets within the building (Fig. 2, para [0014], “During installation of the imaging devices under the contracts, technicians ensure the proper physical placement of all devices and enroll them into an asset management system.  They enter the make, model and serial number of each device as well as their initial locations.”. The asset management system receives the locations of the second set of assets, such as asset 14B-14C, and plots the locations on the map).  

Regarding claim 25, Anderson teaches the security assurance system of Claim 24, wherein the second data is received in response to a user scanning asset identification tags associated with the one or more security assets (Fig. 1, para [0014], “During installation of the imaging devices under the contracts, technicians ensure the proper physical placement of all devices and enroll them into an asset management system.  They enter the make, model and serial number of each device as well as their initial locations.”. Fig. 1 shows each asset, such as printers A-C, has an attached ID label that allows the technician to enter the asset identification information).  

Regarding claim 26, Anderson teaches the security assurance system of Claim 21, the operations further comprising: 
 	determining whether to perform a service action for a first security asset of the one or more security assets based on the status of the first security asset; and 
 	generating a work order for the first security asset based on a determination to perform the service action (para [0019], “The asset management system is further configured for the generation of reports and sending alerts.  Reports can take the form of hard copy printouts of views displayed on computing devices, such as maps or entries of attributes found in the system, or reports indicating compliance or not of an asset relative to a contract and its basis for compliance or not.  Alerts can take the form of emails and texts to users, pop-ups on the asset management system, or the like.  The alerts are especially useful upon the asset being moved from one location to a next and/or to provide notice that an asset's actual location is or is not in compliance with its planned location.” and para [0006], “An acceptance zone about a proposed location of the imaging device visually conveys to the user whether or not the present location exists within a predetermined area.  If not, service level agreements or other contracts specifying the location of the imaging device can be adjusted to accommodate the new location or the imaging device can be moved into the zone to comply with the terms of the agreements.”. The report is a service action to move the non-compliance asset back to the compliance location).  

Regarding claim 27, Anderson teaches the security assurance system of Claim 26, wherein determining whether to perform the service action comprises determining whether the status indicates that a service rule has been broken (para [0006] and [0019], an asset that is not in compliance with the service agreement is considered as a service rule has been broken).  

Regarding claim 28, Anderson teaches the security assurance system of Claim 26, wherein determining whether to perform the service action comprises determining whether the status indicates that at least one security asset of the one or more security assets is not in compliance with regulatory standards (para [0006] and [0019], the asset is not in compliance with the service agreement).  

Regarding claim 29, Anderson teaches the security assurance system of Claim 21, the operations further comprising presenting, via the user interface, the status of the one or more security assets within the 3D model of the building (Figs. 2-3).  

Regarding claim 30, Anderson teaches the security assurance system of Claim 21, the operations further comprising presenting, via the user interface, an asset monitoring dashboard indicating the status of the one or more security assets (Fig. 2).  

 	Regarding claim 31, recites a method performed by the system of claim 21. Therefore, it is rejected for the same reasons.

	Regarding claim 32, recites a method performed by the system of claim 22. Therefore, it is rejected for the same reasons.

	Regarding claim 33, recites a method performed by the system of claim 23. Therefore, it is rejected for the same reasons.

	Regarding claim 34, recites a method performed by the system of claim 24. Therefore, it is rejected for the same reasons.

	Regarding claim 35, recites a method performed by the system of claim 25. Therefore, it is rejected for the same reasons.

	Regarding claim 36, recites a method performed by the system of claim 26. Therefore, it is rejected for the same reasons.

	Regarding claim 37, recites a method performed by the system of claim 27. Therefore, it is rejected for the same reasons.

	Regarding claim 38, recites a method performed by the system of claim 28. Therefore, it is rejected for the same reasons.

	Regarding claim 39, recites a method performed by the system of claim 29. Therefore, it is rejected for the same reasons.

	Regarding claim 40, recites a method performed by the system of claim 30. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jain (Pub. No.: US 2018/0249298 A1) teaches an asset monitoring system that displays the location and status of each asset on a floor plan map.

Raz (Pub. No.: US 2014/0215630 A1) teaches a compliance audit system to monitor and to determine a compliance score for each asset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
11/17/2022